Title: To Benjamin Franklin from Benjamin Rush, 22 October 1766
From: 
To: 


Sir
Liverpool Octobr: 22nd: 1766
As I have the Happiness of being born in the Province where you have resided many years, I was anxious to come under your Patronage, as I well knew your great Love and Partiality to the Province of Pennsylvania would readily induce You to favour any One of its Natives even though unknown to You. With this view I have procured a few Letters from some of your Friends, of such Import I trust as will induce You to think any such Services will not be wasted or duly acknowledged by me.
As the Season is now so far advanced I cannot do myself the Honour of waiting upon you in person in London to intimate there my Desires to you: I must therefore beg of you to write to such of your Friends in Edinburgh in behalf of my good Friend Mr. Potts and myself as you think will be most usefull to us in the prosecution of our Studies.
I hope Sir you will excuse the Fredom I have assumed in writing to you. During your late Stay in Philadelphia I was too Young, and my Confinement to Study too close to aspire after the Honour of an Acquaintance with you. Although the high Esteem I was early taught to entertain of that Merit and learning which have procured you so much Reputation in the World would have prompted me to it. I have the Honour to be with much Esteem your most Obedient Humble Servant
Benjamin Rush
 
Addressed: To / Benjamin Franklin Esqr. / Deputy post master General / of / North America / in / London / per post paid
